Exhibit 10.1

Hilton Grand Vacations Inc.

Common Stock, par value $0.01 per share

 

 

Underwriting Agreement

June 14, 2017

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

The stockholders of Hilton Grand Vacations Inc., a Delaware corporation (the
“Company”), named in Schedule I hereto (the “Selling Stockholders”) propose,
subject to the terms and conditions stated herein, to sell to the several
Underwriters named in Schedule II hereto (the “Underwriters”), for whom you are
acting as representatives (“you” or the “Representatives”), an aggregate of
9,650,000 shares (the “Shares”) of common stock, par value $0.01 per share (the
“Stock”), of the Company. To the extent there are no additional Underwriters
listed on Schedule II other than you, the term Representatives as used herein
shall mean you, as Underwriters, and the terms Representatives and Underwriters
shall mean either the singular or plural as the context requires. In addition,
to the extent that there is not more than one Selling Stockholder named in
Schedule I, the term Selling Stockholders shall mean either the singular or
plural as the context requires.

1. (a) The Company represents and warrants to, and agrees with, each of the
Underwriters that:

(i) A registration statement under the Securities Act of 1933, as amended (the
“Act”) on Form S-1 (File No. 333-218237) (the “Initial Registration Statement”)
in respect of the Shares has been filed with the Securities and Exchange
Commission (the “Commission”); the Initial Registration Statement and any
post-effective amendment thereto, each in the form heretofore delivered to you
and, excluding exhibits thereto but including all documents incorporated by
reference in the prospectus contained therein, to you for each of the other
Underwriters, have been declared effective by the Commission in such form; other
than a registration statement, if any, increasing the size of the offering (a
“Rule 462(b) Registration Statement”), filed pursuant to Rule 462(b) under the
Act, which became effective upon filing, no other document with respect to the
Initial Registration Statement has heretofore been filed with the Commission;
and no stop order suspending the effectiveness of the Initial Registration
Statement, any post-effective amendment thereto or the Rule 462(b) Registration
Statement, if any, has been issued and no proceeding for that purpose has been
initiated or threatened by the Commission (the base prospectus filed as part of
such registration statement, in the form in which it has most recently been
filed with the Commission on or prior to the date of this Agreement, is
hereinafter called the “Basic Prospectus”; any preliminary prospectus included
in the Initial Registration Statement (including any preliminary prospectus
supplement relating



--------------------------------------------------------------------------------

to the Shares filed with the Commission pursuant to Rule 424(b) under the Act)
is hereinafter called a “Preliminary Prospectus”; the various parts of the
Initial Registration Statement and the Rule 462(b) Registration Statement, if
any, including all exhibits thereto and including any information contained in
the form of final prospectus supplement relating to the Shares that is filed
with the Commission pursuant to Rule 424(b) under the Act in accordance with
Section 5(a) hereof and deemed by virtue of Rule 430A under the Act to be part
of the Initial Registration Statement at the time it was declared effective,
each as amended at the time such part of the Initial Registration Statement
became effective or such part of the Rule 462(b) Registration Statement, if any,
became or hereafter becomes effective, are hereinafter collectively called the
“Registration Statement”; the Basic Prospectus, as amended and supplemented
immediately prior to the Applicable Time (as defined in Section 1(a)(iii)
hereof), including by any Preliminary Prospectus relating to the Shares, is
hereinafter called the “Pricing Prospectus”; the form of the final prospectus,
in the form first filed pursuant to Rule 424(b) under the Act, is hereinafter
called the “Prospectus”; any reference herein to the Basic Prospectus, any
Preliminary Prospectus, the Pricing Prospectus or the Prospectus shall be deemed
to refer to and include the documents incorporated by reference therein pursuant
to Item 12 of Form S-1 under the Act, as of the date of such prospectus; any
reference to any amendment or supplement to the Basic Prospectus, any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
any post-effective amendment to the Registration Statement, any prospectus
supplement relating to the Shares filed with the Commission pursuant to Rule
424(b) under the Act and any documents filed under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and incorporated therein, in each case
after the date of the Basic Prospectus, such Preliminary Prospectus, or the
Prospectus, as the case may be; and any “issuer free writing prospectus” as
defined in Rule 433 under the Act relating to the Shares is hereinafter called
an “Issuer Free Writing Prospectus”);

(ii) No order preventing or suspending the use of any Preliminary Prospectus or
any Issuer Free Writing Prospectus has been issued by the Commission, and each
Preliminary Prospectus, at the time of filing thereof, conformed in all material
respects to the requirements of the Act and the rules and regulations of the
Commission thereunder, and did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that this representation and
warranty shall not apply to any statements or omissions made in reliance upon
and in conformity with information furnished in writing to the Company by an
Underwriter through the Representatives expressly for use therein;

(iii) For the purposes of this Agreement, the “Applicable Time” is 5:30 p.m.
(Eastern time) on the date of this Agreement; the Pricing Prospectus, as
supplemented by the information listed on Schedule III(b) hereto, taken together
(collectively, the “Pricing Disclosure Package”), as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Issuer
Free Writing Prospectus listed on Schedule III(a) hereto does not conflict with
the information contained in the Registration Statement, the Pricing Prospectus
or the Prospectus and each such Issuer Free Writing Prospectus, as supplemented
by and taken together with the Pricing Disclosure Package, as of the Applicable
Time, did not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of

 

2



--------------------------------------------------------------------------------

the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to statements or omissions
made in reliance upon and in conformity with information furnished in writing to
the Company by an Underwriter through the Representatives expressly for use
therein;

(iv) The documents incorporated by reference in the Pricing Prospectus and the
Prospectus, when they became effective or were filed with the Commission, as the
case may be, conformed in all material respects to the requirements of the Act
or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder, and none of such documents contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; any further
documents so filed and incorporated by reference in the Prospectus or any
further amendment or supplement thereto, when such documents become effective or
are filed with the Commission, as the case may be, will conform in all material
respects to the requirements of the Act or the Exchange Act, as applicable, and
the rules and regulations of the Commission thereunder and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company by an Underwriter through the
Representatives expressly for use therein; and no such documents were filed with
the Commission since the Commission’s close of business on the business day
immediately prior to the date of this Agreement and prior to the execution of
this Agreement, except as set forth on Schedule III(c) hereto;

(v) The Registration Statement conforms, and the Prospectus and any further
amendments or supplements to the Registration Statement or the Prospectus will
conform, in all material respects to the applicable requirements of the Act and
the rules and regulations of the Commission thereunder and do not and will not,
as of the applicable effective date as to each part of the Registration
Statement and as of the applicable filing date as to the Prospectus and any
amendment or supplement thereto, contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by an Underwriter through the Representatives expressly for use therein;

(vi) The Company and each “significant subsidiary” of the Company (as such term
is defined in Rule 1-02 of Regulation S-X) (each a “Subsidiary” and
collectively, the “Subsidiaries”) (i) has been duly incorporated or formed, as
applicable, and is validly existing as a corporation, limited liability company
or other legal entity, as applicable, in good standing (to the extent such
concept exists in the applicable jurisdiction) under the laws of the
jurisdiction of its incorporation or formation, as applicable, (ii) has
corporate power or other organizational power, as applicable, and authority to
own, lease and operate its properties and conduct its business as described in
the Pricing Prospectus, and (iii) has been duly qualified as a foreign entity
for the transaction of business and is in good standing (to the extent such
concept exists in the applicable jurisdiction) under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except, in the case of clauses (i) (other than
with respect to the Company), (ii) and (iii), where the failure to have such
power or authority or to be so qualified or in good standing would not,

 

3



--------------------------------------------------------------------------------

individually or in the aggregate, result in a material adverse change, or any
development that could reasonably be expected to result in a material adverse
effect on the condition (financial or otherwise), business or results of
operations, whether or not arising from transactions in the ordinary course of
business, of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”);

(vii) [Reserved.]

(viii) Neither the Company nor any of its Subsidiaries has sustained since the
date of the latest audited financial statements included or incorporated by
reference in the Pricing Prospectus any material loss or material interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any court or governmental action, order or decree,
otherwise than as set forth or contemplated in the Pricing Prospectus; and
subsequent to the respective dates as of which information is given in the
Pricing Prospectus, (i) there has been no material adverse change, or any
development that could reasonably be expected to result in a Material Adverse
Effect, otherwise than as set forth or contemplated in the Pricing Prospectus,
and (ii) the Company and its subsidiaries, considered as one entity, have not
(A) incurred any material liability or obligation (whether indirect, direct or
contingent) that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, or (B) except as otherwise disclosed in the
Pricing Prospectus, entered into any material transaction or agreement, in each
case not in the ordinary course of business, except for transactions and
agreements related to the transactions contemplated by this Agreement;

(ix) Except as otherwise disclosed in the Pricing Disclosure Package, the
Company and its Subsidiaries have good and marketable title to all the
properties and assets reflected as owned in the financial statements referred to
in Section 1(a)(xxii) hereof, and hold any leased real or personal property
under valid and enforceable leases, except, in each case, as would not
reasonably be expected to result in a Material Adverse Effect;

(x) Except as set forth in the Pricing Prospectus, all of the issued and
outstanding capital stock of the Company, including the Shares to be sold by the
Selling Stockholders, have been duly authorized and validly issued, is fully
paid and nonassessable and conform to the description of the Stock contained in
each of the Pricing Disclosure Package and the Prospectus; and, except as set
forth in the Pricing Disclosure Package, all of the issued and outstanding
capital stock or other ownership interests of each Subsidiary of the Company
have been duly authorized and validly issued, is fully paid and nonassessable
and (except for directors’ qualifying shares and capital stock or other
ownership units of the Company) are owned directly or indirectly by the Company,
free and clear of all liens, encumbrances, equities or claims other than liens
securing the indebtedness described in the Registration Statement, the Pricing
Prospectus and the Prospectus. As of March 31, 2017, (i) on a consolidated
basis, the Company has an authorized and outstanding capitalization as set forth
in the Pricing Prospectus; and (ii) there are no outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of its subsidiaries, other than those
described in the Pricing Prospectus;

(xi) Neither the Company nor any of its Subsidiaries is (A) in violation of its
charter or bylaws or other organizational documents, as applicable, or (B) in
default (“Default”) in the performance or observation of any obligation,
agreement, covenant or condition under any indenture, mortgage, deed of trust,
loan agreement, lease or other agreement or

 

4



--------------------------------------------------------------------------------

instrument to which it is a party or by which it or any of its properties may be
bound (each, an “Existing Instrument”), except, in the case of clause (B), such
Defaults as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect;

(xii) The execution, delivery and performance of this Agreement by the Company
and the consummation of the transactions herein contemplated (A) will not result
in any violation of the provisions of the charter or by-laws or similar
organizational documents of the Company or any of its Subsidiaries, (B) will not
conflict with or constitute a breach of, or Default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or the Company’s Subsidiaries pursuant to, or require the
consent (except as shall have been obtained prior to the Time of Delivery) of
any other party to, any Existing Instrument and (C) result in any violation of
any law, administrative regulation or administrative or court decree applicable
to the Company or any of its Subsidiaries, except, in the case of clauses (A)
(other than with respect to the Company), (B) and (C), for such conflicts,
breaches, Defaults, liens, charges, encumbrances or violations as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

Except as described in the Pricing Prospectus and Prospectus, no consent,
approval, authorization or other order of, or registration, qualification or
filing with, any court or other governmental or regulatory authority or agency
is required for the execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated by
this Agreement, except for (i) the registration under the Act of the Shares,
(ii) the approval by the Financial Industry Regulatory Authority, Inc. (“FINRA”)
of the underwriting terms and arrangements, (iii) such as will be obtained or
made by the Company under state securities or Blue Sky laws in connection with
the purchase and distribution of the Shares by the Underwriters and (iv) as
shall have been obtained or made prior to the Time of Delivery, except where the
failure to obtain any such consents, approvals, authorizations, orders,
registrations or qualifications or make such filings would not impair, in any
material respect, the ability of the Company to consummate the transactions
contemplated by this Agreement;

(xiii) The statements set forth in the Pricing Prospectus and the Prospectus
under the caption “Description of Capital Stock,” insofar as they purport to
constitute a summary of the terms of the Stock, constitute an accurate summary
of the terms of such Stock in all material respects;

(xiv) The statements set forth in the Pricing Prospectus and the Prospectus
under the caption “Material U.S. Federal Income and Estate Tax Consequences to
Non-U.S. Holders of Our Common Stock”, and under the caption “Underwriting”,
insofar as they purport to describe the provisions of the laws or regulations or
legal conclusions with respect thereto and the agreements and documents referred
to therein, are accurate and complete in all material respects;

(xv) Except as otherwise disclosed in the Pricing Prospectus, there are no
material legal or governmental actions, suits or proceedings pending or, to the
Company’s knowledge, threatened (i) against or affecting the Company or any of
the Company’s Subsidiaries or (ii) which has as the subject thereof any property
owned or leased by the Company or any of the Company’s Subsidiaries which would
be required by the Act to be described in the Registration Statement, the
Pricing Prospectus or the Prospectus;

 

5



--------------------------------------------------------------------------------

(xvi) The Company is not required to register as an “investment company” within
the meaning of the Investment Company Act of 1940, as amended;

(xvii) [Reserved.];

(xviii) Ernst & Young LLP who have expressed their opinion with respect to
certain financial statements (which term as used in this Agreement includes the
related notes thereto) of the Company and its consolidated subsidiaries included
or incorporated by reference in the Registration Statement, are independent
auditors with respect to the Company and its subsidiaries as required by the Act
and the rules and regulations of the Commission thereunder;

(xix) The Company maintains a system of internal controls over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that has been designed by the Company’s principal executive officer and
principal financial officer, or under their supervision, to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles as applied in the United States (“U.S. GAAP”);
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences; except as otherwise disclosed in the
Pricing Disclosure Package, the Company is not aware of any material weaknesses
in its internal control over financial reporting;

(xx) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act)
designed to ensure that material information relating to the Company and its
subsidiaries is made known to the chief executive officer and chief financial
officer of the Company by others within the Company or any of its subsidiaries;
and, except as otherwise disclosed in the Pricing Disclosure Package, such
disclosure controls and procedures are reasonably effective to perform the
functions for which they were established subject to the limitations of any such
control system;

(xxi) This Agreement has been duly authorized, executed and delivered by the
Company;

(xxii) The consolidated historical financial statements of the Company and its
consolidated subsidiaries and the related notes thereto included or incorporated
by reference in the Registration Statement, the Pricing Prospectus and the
Prospectus present fairly in all material respects the consolidated financial
position of the Company and its consolidated subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified in conformity with U.S. GAAP applied on a consistent basis throughout
the periods involved (except as otherwise stated therein);

(xxiii) The historical financial data of the Company and its consolidated
subsidiaries included or incorporated by reference in the Registration
Statement, the Pricing Prospectus and the Prospectus under the caption “Selected
Historical Consolidated Financial Data” present fairly in all material respects
the information set forth therein on a basis consistent with that of the audited
financial statements incorporated by reference in the Prospectus. The
statistical and market related data included in the Registration Statement, the
Pricing Disclosure Package and the Prospectus are based on or derived from
sources that the Company believes to be reliable and accurate in all material
respects and represent the Company’s good faith estimates that are made on the
basis of data derived from such sources;

 

6



--------------------------------------------------------------------------------

(xxiv) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect or as disclosed in the
Registration Statement, the Pricing Prospectus or the Prospectus: (i) the
Company and its subsidiaries are in compliance with all applicable federal,
state, local and foreign laws and regulations relating to pollution or
protection of human health (to the extent relating to exposure to hazardous or
toxic substances or wastes, pollutants, contaminants, chemicals, petroleum and
petroleum products (collectively, “Materials of Environmental Concern”),
including, without limitation, laws and regulations relating to emissions,
discharges, releases or threatened releases of Materials of Environmental
Concern, or otherwise relating to the use, generation, treatment, storage,
disposal, transport or handling of Materials of Environmental Concern
(collectively, “Environmental Laws”); (ii) neither the Company nor any of its
subsidiaries has received written notice of any claim, investigation, action or
cause of action filed with a court or governmental authority, violation, or
actual or potential liability under Environmental Law (collectively,
“Environmental Claims”), and, to the knowledge of the Company, no such
Environmental Claims have been threatened against the Company and its
subsidiaries or any person or entity whose liability for any Environmental Claim
the Company and its subsidiaries have retained or assumed either contractually
or by operation of law; and (iii) to the knowledge of the Company, there has
been no activity, circumstance, condition, event or occurrence, including,
without limitation, the release, emission, discharge, presence or disposal of
any Materials of Environmental Concern, that would reasonably be expected to
result in a violation of or liability of the Company or its subsidiaries under
Environmental Laws or form the basis of an Environmental Claim against the
Company or its subsidiaries or against any person or entity whose liability for
any Environmental Claim the Company and its subsidiaries have retained or
assumed either contractually or by operation of law;

(xxv) Except as otherwise disclosed in the Pricing Disclosure Package, (i) the
Company and its subsidiaries own or possess or have sufficient rights to use the
trademarks, trade names, patents, copyrights, trade secrets and other similar
rights (collectively, “Intellectual Property Rights”) reasonably necessary to
conduct their businesses as currently conducted and as described in the Pricing
Disclosure Package, except where the failure to so own or possess or have the
right to use would not reasonably be expected to result in a Material Adverse
Effect; (ii) any expiration, cancellation, abandonment, forfeiture or
relinquishment of any of such Intellectual Property Rights would not reasonably
be expected to result in a Material Adverse Effect; and (iii) neither the
Company nor any of its subsidiaries has received any unresolved written notice
of any claim of infringement with asserted Intellectual Property Rights of
others in the past two years, except for any such claims as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect;

(xxvi) Except as otherwise disclosed in the Pricing Disclosure Package or as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, none of the following events has occurred or exists:
(A) a “reportable event” as defined under the United States Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and the regulations and
published interpretations thereunder with respect to a Plan (as defined below);
(B) a withdrawal from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (C) a

 

7



--------------------------------------------------------------------------------

complete or partial withdrawal from a Plan; (D) the filing by the Pension
Benefit Guaranty Corporation (the “PBGC”) of a notice of intent to terminate any
Plan, the treatment of a Plan amendment as a termination under Sections 4041 or
4041A of ERISA, respectively, or the commencement of proceedings by the PBGC to
terminate a Plan; (E) appointment of a trustee to administer any Plan; (F) with
respect to a Plan, the failure to satisfy the minimum funding standard of
Section 412 of the Code or Section 302, 303 or 304 of ERISA, whether or not
waived; (G) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA (H) an
audit or investigation by the Internal Revenue Service, the U.S. Department of
Labor, the PBGC or any other federal or state governmental agency or any foreign
regulatory agency with respect to any Plan; or (I) any violation of law or
applicable qualification standards, with respect to any Plan. Except as
otherwise disclosed in the Pricing Disclosure Package or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, none of the following events has occurred or is reasonably
likely to occur: (A) an increase in the aggregate amount of contributions
required to be made to all Plans in the current fiscal year of the Company and
its subsidiaries compared to the amount of such contributions made in the most
recently completed fiscal year of the Company and its subsidiaries; (B) an
increase in the “accumulated post-retirement benefit obligations” (within the
meaning of Statement of Financial Accounting Standards 106) of the Company and
its subsidiaries compared to the amount of such obligations in the most recently
completed fiscal year of the Company and its subsidiaries; (C) liability under
Title IV of ERISA with respect to the termination of, or withdrawal from, any
Plan; or (D) the filing of a material claim by one or more employees or former
employees of the Company or any of its subsidiaries related to their employment.
For purposes of this paragraph, the term “Plan” means a plan (within the meaning
of Section 3(3) of ERISA) subject to Title IV of ERISA with respect to which the
Company or any of its subsidiaries may have any liability;

(xxvii) Except as otherwise disclosed in the Pricing Disclosure Package, there
are no strikes or other labor disputes against the Company or any of its
Subsidiaries pending or, to the knowledge of the Company, threatened, except as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect;

(xxviii) The Company and its subsidiaries possess such valid and current
certificates, authorizations or permits issued by the appropriate state, federal
or foreign regulatory agencies or bodies necessary to conduct their respective
businesses and as described in the Registration Statement, the Pricing
Disclosure Package and the Prospectus, except as would not reasonably be
expected to result in a Material Adverse Effect, and except as described in the
Registration Statement, the Pricing Disclosure Package and the Prospectus, the
Company and its subsidiaries have not received any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit, except for any such proceedings as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect;

(xxix) Except as described in the Pricing Disclosure Package, there are no
persons with registration rights or other similar rights to have any securities
registered pursuant to the Registration Statement or otherwise registered by the
Company under the Act, except as have been validly waived or complied with and
except for the Shares to be sold by the Selling Stockholders;

 

8



--------------------------------------------------------------------------------

(xxx) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries is aware of
or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”), and the rules and regulations thereunder, including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and the Company, its subsidiaries and, to
the knowledge of the Company, its controlled affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to achieve, and which are reasonably expected to
continue to achieve, continued compliance therewith;

(xxxi) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened;

(xxxii) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or controlled affiliate of
the Company or any of its subsidiaries is currently the subject of any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of Commerce, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority (collectively, “Sanctions”), nor
is the Company or any of its subsidiaries located, organized or resident in a
country or territory that is the subject of Sanctions;

(xxxiii) None of the Company or any of the Company’s subsidiaries has taken or
will take, directly or indirectly, any action that is designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Shares;

(xxxiv) Except (i) for any failures or exceptions that would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, or (ii) as disclosed in the Pricing Disclosure Package and the
Prospectus, (x) the Company and each of its subsidiaries has timely filed
(taking into account valid extensions) all federal, state, local and foreign tax
returns required to be filed by it and has paid all taxes (and any related
interest, penalties and additions to tax) required to be paid by it (including
in its capacity as a withholding agent) except for any taxes being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with U.S. GAAP, and (y) to the knowledge of the Company,
there is no proposed tax deficiency or assessment against the Company or any of
the Company’s subsidiaries; and

(xxxv) Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against any of them or any Underwriter for
a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Shares.

 

9



--------------------------------------------------------------------------------

(b) Each of the Selling Stockholders severally represents and warrants to, and
agrees with, each of the Underwriters and the Company that:

(i) Except (A) as will have been obtained on or prior to the Time of Delivery
(as defined herein) for the registration under the Act of the Shares, (B) as may
be required under foreign or state securities (or Blue Sky) laws or by FINRA or
by the Exchange (as defined herein) in connection with the purchase and
distribution of the Shares by the Underwriters and (C) as would not impair in
any material respect the ability of such Selling Stockholder to consummate its
obligations hereunder, all consents, approvals, authorizations and orders
necessary for the execution and delivery by such Selling Stockholder of this
Agreement, and for the sale and delivery of the Shares to be sold by such
Selling Stockholder hereunder, have been obtained or will be obtained on or
prior to the Time of Delivery; and such Selling Stockholder has full right,
power and authority to enter into this Agreement and has or will have at the
Time of Delivery full right, power and authority to sell, assign, transfer and
deliver the Shares to be sold by such Selling Stockholder hereunder;

(ii) The sale of the Shares to be sold by such Selling Stockholder hereunder and
the compliance by such Selling Stockholder with this Agreement and the
consummation of the transactions herein and contemplated in the Pricing
Disclosure Package will not (A) conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, any
statute, indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which such Selling Stockholder is a party or by which such
Selling Stockholder is bound or to which any of the property or assets of such
Selling Stockholder is subject, (B) result in any violation of the provisions of
the Certificate of Formation or the Limited Liability Company Agreement of such
Selling Stockholder or (C) result in any violation of any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over such Selling Stockholder or any property or assets of such
Selling Stockholder, except in the case of (A) and (C), as would not,
individually or in the aggregate, reasonably be expected to materially impact
such Selling Stockholder’s ability to perform its obligations under this
Agreement;

(iii) Upon payment for the Shares to be sold by such Selling Stockholder
pursuant to this Agreement, delivery of such Shares, as directed by the
Underwriters, to Cede & Co. (“Cede”) or such other nominee as may be designated
by the Depository Trust Company (“DTC”), registration of such Shares in the name
of Cede or such other nominee and the crediting of such Shares on the books of
DTC to securities accounts of the Underwriters (assuming that neither DTC nor
any such Underwriter has notice of any adverse claim (within the meaning of
Section 8-105 of the New York Uniform Commercial Code (the “UCC”)) to such
Shares), (A) DTC shall be a “protected purchaser” of such Shares within the
meaning of Section 8-303 of the UCC, (B) under Section 8-501 of the UCC, the
Underwriters will acquire a valid security entitlement in respect of such Shares
and (C) no action based on any “adverse claim”, within the meaning of
Section 8-102 of the UCC, to such Shares may be asserted against the
Underwriters with respect to such security entitlement; for purposes of this
representation, such Selling Stockholder may assume that when such payment,
delivery and crediting occur, (x) such Shares will have been registered in the
name of Cede or another nominee designated by DTC, in each case on the Company’s
share registry in accordance

 

10



--------------------------------------------------------------------------------

with its certificate of incorporation, bylaws and applicable law, (y) DTC will
be registered as a “clearing corporation” within the meaning of Section 8-102 of
the UCC and (z) appropriate entries to the accounts of the several Underwriters
on the records of DTC will have been made pursuant to the UCC;

(iv) Such Selling Stockholder has not taken and will not take, directly or
indirectly, any action that is designed to or that might reasonably be expected
to cause or result in unlawful stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares;

(v) To the extent that any statements or omissions made in the Registration
Statement, the Pricing Disclosure Package, the Prospectus or any amendment or
supplement thereto are made in reliance upon and in conformity with the Selling
Stockholder Information (as defined below), such Registration Statement and
Pricing Disclosure Package did not, and the Prospectus and any further
amendments or supplements to the Registration Statement and the Prospectus will
not, when they become effective or are filed with the Commission, as the case
may be, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading. “Selling Stockholder Information” consists solely of the
information with respect to the Selling Stockholders in the beneficial ownership
table under the caption “Selling Stockholders” in the Pricing Prospectus and the
Prospectus;

(vi) In order to document the Underwriters’ compliance with the reporting and
withholding provisions of the Tax Equity and Fiscal Responsibility Act of 1982
with respect to the transactions herein contemplated, such Selling Stockholder
will deliver to you prior to or at the Time of Delivery (as hereinafter defined)
a properly completed and executed United States Treasury Department Form W-9 (or
other applicable form or statement specified by Treasury Department regulations
in lieu thereof);

(vii) The obligations of such Selling Stockholder hereunder shall not be
terminated by operation of law, whether by the dissolution of such Selling
Stockholder or by the occurrence of any other event; if such Selling Stockholder
shall be dissolved, or if any other such event should occur, before the delivery
of the Shares to be sold by such Selling Stockholder hereunder, such Shares
shall be delivered by or on behalf of such Selling Stockholder in accordance
with the terms and conditions of this Agreement;

(viii) Such Selling Stockholder is not prompted by any material non-public
information concerning the Company or any of its subsidiaries that is not
disclosed in the Pricing Prospectus to sell its Shares pursuant to this
Agreement; and

(ix) Each Selling Stockholder represents and warrants that it is not (1) an
employee benefit plan subject to Title I of ERISA, (2) a plan or account subject
to Section 4975 of the Code or (3) an entity deemed to hold “plan assets” of any
such plan or account under Section 3(42) of ERISA and the regulations
thereunder.

2. Subject to the terms and conditions herein set forth, each of the Selling
Stockholders agrees, severally and not jointly, to sell to each of the
Underwriters, and each of the Underwriters agrees, severally and not jointly, to
purchase from each of the Selling Stockholders, at a purchase price per share of
$35.40, the number of Shares (to be adjusted by you so as to eliminate
fractional shares) determined by multiplying the aggregate number of Shares to
be sold by each Selling Stockholder as set forth opposite their respective names
in Schedule I hereto by a fraction, the numerator of which is the aggregate
number of Shares to be purchased by such Underwriter as set

 

11



--------------------------------------------------------------------------------

forth opposite the name of such Underwriter in Schedule II hereto and the
denominator of which is the aggregate number of Shares to be purchased by all of
the Underwriters from each Selling Stockholder hereunder.

3. Upon the authorization by the Representatives of the release of the Shares,
the several Underwriters propose to offer the Shares for sale upon the terms and
conditions set forth in the Prospectus.

4. (a) The Shares to be purchased by each Underwriter hereunder, in book-entry
form, and in such authorized denominations and registered in such names as the
Representatives may request upon at least forty-eight hours’ prior notice to the
Company and the Selling Stockholders shall be delivered by or on behalf of the
Selling Stockholders to the Representatives, through the facilities of DTC, for
the account of such Underwriter, against payment by or on behalf of such
Underwriter of the purchase price therefor by wire transfer of Federal
(same-day) funds to the accounts specified by the Selling Stockholders to the
Representatives at least forty-eight hours in advance. To the extent the Shares
are delivered in certificated form and not in book-entry form through the
facilities of DTC, the Selling Stockholders will cause the certificates
representing the Shares to be made available for checking and packaging at least
twenty-four hours prior to the Time of Delivery (as defined below) with respect
thereto at the office of DTC or its designated custodian (the “Designated
Office”). The time and date of such delivery and payment shall be, with respect
to the Shares, 9:30 a.m., New York time, on June 20, 2017 or such other time and
date as the Representatives, the Company and the Selling Stockholders may agree
upon in writing. Such time and date for delivery of the Shares is herein called
the “Time of Delivery”.

(b) The documents to be delivered at the Time of Delivery by or on behalf of the
parties hereto pursuant to Section 9 hereof, including the cross receipt for the
Shares and any additional documents requested by the Underwriters pursuant to
Section 9(k) hereof will be delivered at the offices of Davis Polk & Wardwell
LLP, 450 Lexington Avenue, New York, New York 10017 (the “Closing Location”),
and the Shares will be delivered through the facilities of DTC in the case of
book-entry shares or at the Designated Office in the case of certificated
Shares, all at such Time of Delivery. A meeting will be held at the Closing
Location at 2:00 p.m., New York City time, on the New York Business Day next
preceding such Time of Delivery, at which meeting the final drafts of the
documents to be delivered pursuant to the preceding sentence will be available
for review by the parties hereto. For the purposes of this Section 4, “New York
Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in New York are generally
authorized or obligated by law or executive order to close.

5. The Company agrees with each of the Underwriters:

(a) To prepare the Prospectus in a form approved by you and to file such
Prospectus pursuant to Rule 424(b) under the Act not later than the Commission’s
close of business on the second business day following the execution and
delivery of this Agreement, or, if applicable, such earlier time as may be
required by Rule 430A(a)(3) under the Act; to make no further amendment or any
supplement to the Registration Statement, the Basic Prospectus or the Prospectus
prior to the last Time of Delivery, which shall be reasonably disapproved by you
promptly after reasonable notice thereof; to advise you, promptly after it
receives notice thereof, of the time when any amendment to the Registration
Statement has been filed or becomes effective or any amendment or supplement to
the Prospectus has been filed and to furnish you with copies thereof; to file
promptly all material required to be filed by the Company with the Commission
pursuant to Rule 433(d) under the Act in connection with the offering or sale of
the Shares within the time required by such Rule; to file promptly all reports
and any definitive proxy or information statements required to be filed by the

 

12



--------------------------------------------------------------------------------

Company with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act subsequent to the date of the Prospectus and for so long as the
delivery of a prospectus (or in lieu thereof, the notice referred to in Rule
173(a) under the Act) is required in connection with the offering or sale of the
Shares; and to advise you, promptly after it receives notice thereof, of the
issuance by the Commission of any stop order or of any order preventing or
suspending the use of any Preliminary Prospectus or other prospectus in respect
of the Shares, of the suspension of the qualification of the Shares for offering
or sale in any jurisdiction, of the initiation or threatening of any proceeding
for any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement or the Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Preliminary Prospectus or other
prospectus relating to the Shares or suspending any such qualification, to
promptly use its best efforts to obtain the withdrawal of such order.

(b) [Reserved];

(c) Promptly from time to time to take such action as you may reasonably request
to qualify the Shares for offering and sale under the securities laws of such
jurisdictions as you may reasonably request and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the distribution of the Shares,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction, to qualify in any jurisdiction as a broker-dealer
or to subject itself to taxation in any jurisdiction if it is not otherwise so
subject;

(d) Prior to 10:00 a.m., New York City time, on the second New York Business Day
following the date of this Agreement (or such other time as may be agreed to by
the Company and the Representatives) and from time to time, to furnish the
Underwriters with written and electronic copies of the Prospectus in New York
City in such quantities as you may reasonably request, and, if the delivery of a
prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the
Act) is required at any time prior to the expiration of nine months after the
time of issue of the Prospectus in connection with the offering or sale of the
Shares and if at such time any event shall have occurred as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made when such Prospectus (or in lieu thereof, the notice referred to in Rule
173(a) under the Act) is delivered, not misleading, or, if for any other reason
it shall be necessary during such same period to amend or supplement the
Prospectus or to file under the Exchange Act any document incorporated by
reference therein in order to comply with the Act or the Exchange Act, to notify
you and upon your request to file such document and to prepare and furnish
without charge to each Underwriter and to any dealer in securities as many
written and electronic copies as you may from time to time reasonably request of
an amended Prospectus or a supplement to the Prospectus which will correct such
statement or omission or effect such compliance; and in case any Underwriter is
required under the Act to deliver a prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Act) in connection with sales of any of the
Shares at any time nine months or more after the time of issue of the
Prospectus, upon your request but at the expense of such Underwriter, to prepare
and deliver to such Underwriter as many written and electronic copies as you may
reasonably request of an amended or supplemented Prospectus complying with
Section 10(a)(3) of the Act;

(e) To make generally available to its securityholders as soon as practicable
(which may be satisfied by filing with the Commission’s EDGAR system), an
earnings statement of the Company and its subsidiaries (which need not be
audited) complying with Section 11(a) of the Act and the rules and regulations
of the Commission thereunder (including, at the option of the Company, Rule
158);

 

13



--------------------------------------------------------------------------------

(f) During the period beginning from the date hereof and continuing to and
including the date 30 days after the date of the Prospectus (the “Company
Lock-Up Period”), not to (i) offer, sell, contract to sell, pledge, grant any
option to purchase, make any short sale or otherwise transfer or dispose of,
directly or indirectly, or file with the Commission a registration statement
under the Act relating to, any securities of the Company that are substantially
similar to the Shares (except for any Registration Statement on Form S-8, or any
amendment thereto, to register shares issuable upon exercise of awards granted
pursuant to the terms of any employee equity incentive plan), including but not
limited to any options or warrants to purchase shares of Stock or any securities
that are convertible into or exchangeable for, or that represent the right to
receive, Stock or any such substantially similar securities, or publicly
disclose the intention to make any offer, sale, pledge, disposition or filing or
(ii) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of the Stock or any such other
securities, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Stock or such other securities, in cash or
otherwise (other than (x) the Shares or any such substantially similar
securities to be issued pursuant to employee incentive plans existing as of the
date of this Agreement, and (y) the Shares or any such substantially similar
securities to be issued upon the conversion or exchange of convertible or
exchangeable securities outstanding as of the date of this Agreement and (z) the
issuance of up to 5% of the outstanding shares of Stock or any such
substantially similar securities in connection with the acquisition of, a joint
venture with or a merger with, another company, and the filing of a registration
statement with respect thereto), without the prior written consent of J.P.
Morgan Securities LLC;

(g) During a period of three years from the effective date of the Registration
Statement, as required by the Exchange Act, to furnish to its stockholders as
soon as practicable after the end of each fiscal year an annual report
(including a balance sheet and statements of income, stockholders’ equity and
cash flows of the Company and its consolidated subsidiaries certified by
independent public accountants) and, as soon as practicable after the end of
each of the first three quarters of each fiscal year (beginning with the fiscal
quarter ending after the effective date of the Registration Statement), to make
available to its stockholders consolidated summary financial information of the
Company and its subsidiaries for such quarter in reasonable detail; the
inclusion of any such report or other information in a report filed with the
Securities and Exchange Commission through the EDGAR system shall be deemed to
satisfy this requirement;

(h) During a period of two years from the effective date of the Registration
Statement, to furnish to you copies of all reports or other communications
(financial or other) furnished to stockholders, and to deliver to you (i) as
soon as practicable, copies of any reports and financial statements furnished to
or filed with the Commission or any national securities exchange on which any
class of securities of the Company is listed; and (ii) such additional
information concerning the business and financial condition of the Company as
you may from time to time reasonably request (such financial statements to be on
a consolidated basis to the extent the accounts of the Company and its
subsidiaries are consolidated in reports furnished to its stockholders generally
or to the Commission); the inclusion of any such report or other information in
a report filed with the Securities and Exchange Commission through the EDGAR
system shall be deemed to satisfy this requirement; and

(i) If the Company elects to rely upon Rule 462(b), the Company shall file a
Rule 462(b) Registration Statement with the Commission in compliance with Rule
462(b) by 10:00 p.m.,

 

14



--------------------------------------------------------------------------------

Washington, D.C. time, on the date of this Agreement, and the Company shall at
the time of filing either pay to the Commission the filing fee for the Rule
462(b) Registration Statement or give irrevocable instructions for the payment
of such fee pursuant to Rule 3a(c) of the Commission’s Informal and Other
Procedures (16 CFR 202.3a).

(j) To not (i) waive, and cause the Company’s board of directors or any duly
authorized committee thereof not to waive, any restrictions on transfer of
shares of Stock beneficially owned or held by HNA Tourism Group Co., Ltd. or any
of its affiliates contained in the Stockholders Agreement, dated as of
October 24, 2016, by and among the Company, HNA and certain affiliates of HNA
(the “Stockholders Agreement”) or (ii) amend or modify the Stockholders
Agreement to remove or revise any such restrictions on transfer, in each case
during the period beginning from the date hereof and continuing to and including
the date 30 days after the date of the Prospectus, unless J.P. Morgan Securities
LLC shall agree, in writing, to such waiver, modification or amendment.

6. (a) The Company represents and agrees that, without the prior consent of the
Representatives, it has not made and will not make any offer relating to the
Shares that would constitute a “free writing prospectus” as defined in Rule 405
under the Act; each Selling Stockholder represents and agrees that, without the
prior consent of the Company and the Representatives, it has not made and will
not make any offer relating to the Shares that would constitute a “free writing
prospectus”; and each Underwriter represents and agrees that, without the prior
consent of the Company and the Representatives, it has not made and will not
make any offer relating to the Shares that would constitute a free writing
prospectus; any such free writing prospectus the use of which has been consented
to by the Company and the Representatives is listed on Schedule III(a) hereto;

(b) The Company has complied and will comply with the requirements of Rule 433
under the Act applicable to any Issuer Free Writing Prospectus, including timely
filing with the Commission or retention where required and legending; and

(c) The Company agrees that if at any time following issuance of an Issuer Free
Writing Prospectus any event occurred or occurs as a result of which such Issuer
Free Writing Prospectus would conflict with the information in the Registration
Statement, the Pricing Prospectus or the Prospectus or would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances then
prevailing, not misleading, the Company will give prompt notice thereof to the
Representatives and, if requested by the Representatives, will prepare and
furnish without charge to each Underwriter an Issuer Free Writing Prospectus or
other document which will correct such conflict, statement or omission;
provided, however, that this representation and warranty shall not apply to any
statements or omissions in an Issuer Free Writing Prospectus made in reliance
upon and in conformity with information furnished in writing to the Company by
an Underwriter through the Representatives expressly for use therein or the
Selling Stockholder Information.

7. The Company and each of the Selling Stockholders covenant and agree with one
another and with the several Underwriters that:

(a) the Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s and the Selling Stockholders’
counsel and the Company’s accountants in connection with the registration of the
Shares under the Act and all other expenses in connection with the preparation,
printing, reproduction and filing of the Registration Statement, the Basic
Prospectus, any Preliminary Prospectus, any Issuer Free Writing Prospectus and
the Prospectus and amendments and supplements thereto and the mailing and
delivering of copies thereof to the

 

15



--------------------------------------------------------------------------------

Underwriters and dealers; (ii) the cost of printing or producing any Agreement
among Underwriters, this Agreement, the Blue Sky Memorandum, closing documents
(including any compilations thereof) and any other documents in connection with
the offering, purchase, sale and delivery of the Shares; (iii) all expenses in
connection with the qualification of the Shares for offering and sale under
state securities laws as provided in Section 5(c) hereof, including the
reasonable fees and disbursements of counsel for the Underwriters in connection
with such qualification and in connection with the Blue Sky survey; (iv) all
fees and expenses in connection with listing the Shares on the New York Stock
Exchange (the “Exchange”); and (v) the filing fees incident to, and the
reasonable fees and disbursements of counsel for the Underwriters in an amount
not to exceed $30,000 in connection with, any required review by FINRA of the
terms of the sale of the Shares;

(b) the Company will pay or cause to be paid (i) the cost of preparing stock
certificates, if applicable; (ii) the cost and charges of any transfer agent or
registrar; and (iii) all other reasonable costs and expenses incident to the
performance of its obligations hereunder which are not otherwise specifically
provided for in this Section; and

(c) such Selling Stockholder will pay or cause to be paid all costs and expenses
incident to the performance of such Selling Stockholder’s obligations hereunder
which are not otherwise specifically provided for in this Section, including
(i) any fees and expenses of counsel for such Selling Stockholder to the extent
not covered by (a)(i) above, and (ii) all expenses and taxes incident to the
sale and delivery of the Shares to be sold by such Selling Stockholder to the
Underwriters hereunder. It is understood, however, that the Company shall bear,
and the Selling Stockholders shall not be required to pay or to reimburse the
Company for, the cost of any other matters not directly relating to the sale and
purchase of the Shares pursuant to this Agreement. For the avoidance of doubt,
the Company, such Selling Stockholder and the Underwriters agree that, if the
Company receives any amounts otherwise payable to such Selling Stockholder
pursuant to this Agreement, the Company shall receive such amounts solely in the
capacity as agent for such Selling Stockholder and shall promptly pay over such
amounts to such Selling Stockholder. Except as provided in this Section, and
Sections 9 and 12 hereof, the Underwriters will pay all of their own costs and
expenses, including the fees of their counsel, stock transfer taxes on resale of
any of the Shares by them, and any advertising expenses connected with any
offers they may make.

8. Each Selling Stockholder agrees not to waive, modify or amend, and will cause
each of its affiliates to not waive, modify or amend, any then applicable
restrictions requiring any shares of Stock distributed in-kind to any direct or
indirect member or partner of such Selling Stockholder to be transferred only to
private foundations or other charitable organizations during the Company Lock-Up
Period unless J.P. Morgan Securities LLC agrees, in writing, to such waiver,
modification or amendment.

9. The obligations of the Underwriters hereunder, as to the Shares to be
delivered at the Time of Delivery, shall be subject, in their discretion, to the
condition that all representations and warranties and other statements of the
Company and the Selling Stockholders herein are, on the date hereof and at and
as of such Time of Delivery, true and correct, the condition that the Company
and the Selling Stockholders shall have performed all of its and their
respective obligations hereunder theretofore to be performed, and the following
additional conditions:

(a) The Prospectus shall have been filed with the Commission pursuant to
Rule 424(b) under the Act within the applicable time period prescribed for such
filing by the rules and regulations under the Act and in accordance with
Section 5(a) hereof; all material required to be filed by the Company pursuant
to Rule 433(d) under the Act shall have been filed with the Commission within
the applicable time period prescribed for such filing by Rule 433 under the Act;
if the Company has

 

16



--------------------------------------------------------------------------------

elected to rely upon Rule 462(b) under the Act, the Rule 462(b) Registration
Statement shall have become effective by 10:00 p.m. Washington, D.C. time, on
the date of this Agreement; no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; no stop order suspending or preventing the use of the Prospectus or
any Issuer Free Writing Prospectus shall have been initiated or threatened by
the Commission; and all requests for additional information on the part of the
Commission shall have been complied with to your reasonable satisfaction;

(b) Davis Polk & Wardwell LLP, counsel for the Underwriters, shall have
furnished to you such written opinion and negative assurance letter, dated such
Time of Delivery, in form and substance satisfactory to you;

(c) Womble Carlyle Sandridge & Rice, LLP, counsel for the Company, shall have
furnished to you their written opinion and negative assurance letter, dated such
Time of Delivery, in form and substance satisfactory to you; provided that such
counsel may state that, insofar as such opinion involves factual matters, they
have relied, to the extent they deem appropriate, upon certificates of officers
of the Company and certificates of public officials;

(d) Simpson Thacher & Bartlett LLP, counsel for the Selling Stockholders, shall
have furnished to you their written opinion, dated such Time of Delivery, in
form and substance satisfactory to you;

(e) [Reserved.]

(f) On the date of the Prospectus at a time prior to the execution of this
Agreement, at 9:30 a.m., New York City time, on the effective date of any
post-effective amendment to the Registration Statement filed subsequent to the
date of this Agreement and also at the Time of Delivery, Ernst & Young LLP shall
have furnished to you a letter or letters, dated the respective dates of
delivery thereof, in form and substance satisfactory to you;

(g) (i) Neither the Company nor any of its Subsidiaries shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Prospectus any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Pricing
Prospectus, and (ii) since the respective dates as of which information is given
in the Pricing Prospectus there shall not have been any change in the capital
stock or long-term debt of the Company or any of its Subsidiaries or any
material adverse change, or any development involving a prospective material
adverse change, in the condition (financial or otherwise), business or results
of operations, whether or not arising from transactions in the ordinary course
of business, of the Company and its subsidiaries, taken as a whole, otherwise
than as set forth or contemplated in the Pricing Prospectus, the effect of
which, in any such case described in clause (i) or (ii), is in the judgment of
the Representatives (other than a defaulting Underwriter under Section 11
hereof) so material and adverse as to make it impracticable or inadvisable to
proceed with the public offering or the delivery of the Shares being delivered
at such Time of Delivery on the terms and in the manner contemplated in the
Pricing Prospectus;

(h) On or after the Applicable Time (i) no downgrading shall have occurred in
the rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as defined in Section 3(a)(62) of the Exchange
Act, and (ii) no such organization shall have publicly announced that it has
under surveillance or review, with possible negative implications, its rating of
any of the Company’s debt securities;

 

17



--------------------------------------------------------------------------------

(i) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the Exchange; (ii) a suspension or material limitation in trading
in the Company’s securities on the Exchange; (iii) a general moratorium on
commercial banking activities declared by either Federal or New York State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) the outbreak or
escalation of hostilities involving the United States or the declaration by the
United States of a national emergency or war; or (v) the occurrence of any other
calamity or crisis or any change in financial, political or economic conditions
in the United States or elsewhere, if the effect of any such event specified in
clause (iv) or (v) in the judgment of the Representatives (other than a
defaulting Underwriter under Section 11 hereof) makes it impracticable or
inadvisable to proceed with the public offering or the delivery of the Shares
being delivered at such Time of Delivery on the terms and in the manner
contemplated in the Prospectus;

(j) The Shares to be sold at such Time of Delivery shall have been duly listed,
subject to official notice of issuance, on the Exchange;

(k) The Company shall have obtained and delivered to the Underwriters executed
copies of an agreement from each of the parties listed on Schedule IV hereto,
substantially to the effect set forth in Annex I hereto;

(l) The Company shall have complied with the provisions of Section 5(d) hereof
with respect to the furnishing of prospectuses on the second New York Business
Day following the date of this Agreement;

(m) The Company and the Selling Stockholders shall have furnished or caused to
be furnished to you at such Time of Delivery certificates of officers of the
Company and of the Selling Stockholders, respectively, satisfactory to you as to
the accuracy of the representations and warranties of the Company and the
Selling Stockholders, respectively, herein at and as of such Time of Delivery,
as to the performance by the Company and the Selling Stockholders of all of
their respective agreements and conditions hereunder to be performed at or prior
to such Time of Delivery, and as to such other matters as you may reasonably
request, and the Company shall have furnished or caused to be furnished
certificates as to the matters set forth in subsections (a) and (e) of this
Section 9 and the Company shall have furnished such other certificates and
documents as you may reasonably request;

(n) The Selling Stockholders shall have executed and delivered to the
Underwriters an agreement substantially in the form of Annex I hereto; and

(o) FINRA shall have confirmed that it has not raised any objection with respect
to the fairness and reasonableness of the underwriting terms and arrangements
relating to the offering of the Shares.

10. (a) The Company will indemnify and hold harmless each Underwriter, its
affiliates, directors, officers and employees, each person, if any, who controls
any Underwriter within the meaning of the Act and the Exchange Act, and the
Selling Stockholder against any losses, claims, damages or liabilities, joint or
several, to which such Underwriter, its affiliates, directors, officers and
employees, and each person, if any, who controls any Underwriter within the
meaning of the Act and the Exchange Act, or the Selling Stockholders may become
subject, under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Basic Prospectus, any Preliminary Prospectus, the
Pricing Disclosure

 

18



--------------------------------------------------------------------------------

Package or the Prospectus, or any amendment or supplement thereto, any Issuer
Free Writing Prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Act, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse each Underwriter, its affiliates, directors, officers and
employees, and each person, if any, who controls any Underwriter within the
meaning of the Act and the Exchange Act, and the Selling Stockholders for any
legal or other expenses reasonably incurred by such Underwriter, its affiliates,
directors, officers and employees, and each person, if any, who controls any
Underwriter within the meaning of the Act and the Exchange Act or the Selling
Stockholders in connection with investigating or defending any such action or
claim as such expenses are incurred; provided, however, that the Company shall
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in the Registration
Statement, the Basic Prospectus, any Preliminary Prospectus, the Pricing
Disclosure Package or the Prospectus, or any amendment or supplement thereto, or
any Issuer Free Writing Prospectus, in reliance upon and in conformity with
written information furnished to the Company by any Underwriter through the
Representatives expressly for use therein or by the Selling Stockholders
expressly for use therein that constitutes the Selling Stockholder Information.

(b) Each of the Selling Stockholders, severally and not jointly, will indemnify
and hold harmless each Underwriter, its affiliates, directors, officers and
employees, and each person, if any, who controls any Underwriter within the
meaning of the Act and the Exchange Act against any losses, claims, damages or
liabilities, joint or several, to which such Underwriter, its affiliates,
directors, officers and employees, and each person, if any, who controls any
Underwriter within the meaning of the Act and the Exchange Act may become
subject, under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Basic Prospectus, any Preliminary Prospectus, the
Pricing Disclosure Package or the Prospectus, or any amendment or supplement
thereto, any Issuer Free Writing Prospectus, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Basic Prospectus, any Preliminary Prospectus, the
Pricing Disclosure Package or the Prospectus, or any amendment or supplement
thereto, any Issuer Free Writing Prospectus, in reliance upon and in conformity
with the Selling Stockholder Information; and will reimburse each Underwriter,
its affiliates, directors, officers and employees, and each person, if any, who
controls any Underwriter within the meaning of the Act and the Exchange Act for
any legal or other expenses reasonably incurred by such Underwriter, its
affiliates, directors, officers and employees, and each person, if any, who
controls any Underwriter within the meaning of the Act and the Exchange Act in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that such Selling Stockholder shall
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in the Registration
Statement, the Basic Prospectus, any Preliminary Prospectus, the Pricing
Disclosure Package or the Prospectus, or any amendment or supplement thereto, or
any Issuer Free Writing Prospectus, in reliance upon and in conformity with
written information furnished to the Company by any Underwriter through the
Representatives expressly for use therein; provided, further, that the liability
of the Selling Stockholder pursuant to this subsection (b) shall not exceed the
product of the number of Shares sold by such Selling Stockholder and the price
per Share referenced in Section 2 hereof (the “Selling Stockholder Net
Proceeds”) as set forth in the Prospectus.

 

19



--------------------------------------------------------------------------------

(c) Each Underwriter will, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers and employees and each person, if
any, who controls, as of the date hereof, the Company within the meaning of the
Act and the Exchange Act and each Selling Stockholder against any losses,
claims, damages or liabilities to which the Company, its directors, officers and
employees and each person, if any, who controls, as of the date hereof, the
Company within the meaning of the Act and the Exchange Act or such Selling
Stockholder may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Basic Prospectus, any
Preliminary Prospectus, the Pricing Disclosure Package or the Prospectus, or any
amendment or supplement thereto, or any Issuer Free Writing Prospectus, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, the Basic Prospectus, any
Preliminary Prospectus, the Pricing Disclosure Package or the Prospectus, or any
amendment or supplement thereto, or any Issuer Free Writing Prospectus, in
reliance upon and in conformity with written information furnished to the
Company by such Underwriter through the Representatives expressly for use
therein; and will reimburse the Company, its directors, officers and employees
and each person, if any, who controls, as of the date hereof, the Company within
the meaning of the Act and the Exchange Act and each Selling Stockholder for any
legal or other expenses reasonably incurred by the Company, its directors,
officers and employees and each person, if any, who controls, as of the date
hereof, the Company within the meaning of the Act and the Exchange Act or such
Selling Stockholder in connection with investigating or defending any such
action or claim as such expenses are incurred.

(d) Promptly after receipt by an indemnified party under subsection (a), (b) or
(c) of this Section 10 of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under such subsection. In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation. It is
understood that the indemnifying party or parties shall not, in connection with
any one action or proceeding or separate but substantially similar actions or
proceedings arising out of the same general allegations, be liable for the fees
and expenses of more than one separate firm of attorneys at any time for all
indemnified parties except to the extent that local counsel (in addition to any
regular counsel) is required to effectively defend against any such action or
proceeding. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the

 

20



--------------------------------------------------------------------------------

entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.

(e) If the indemnification provided for in this Section 10 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a), (b) or
(c) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company and the Selling Stockholders on the one hand and the Underwriters
on the other from the offering of the Shares. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law or if the indemnified party failed to give the notice required under
subsection (d) above, then each indemnifying party shall contribute to such
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company and the Selling Stockholders on the one hand and the
Underwriters on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Selling Stockholders on the one hand
and the Underwriters on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (net of underwriting discounts and
commissions but before deducting expenses) received by the Company and the
Selling Stockholders bear to the total underwriting discounts and commissions
received by the Underwriters, in each case as set forth in the table on the
cover page of the Prospectus. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the Selling Stockholders on
the one hand or the Underwriters on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company, each of the Selling Stockholders and the
Underwriters agree that it would not be just and equitable if contribution
pursuant to this subsection (e) were determined by pro rata allocation (even if
the Underwriters were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (e). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (e) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (e), (i) no
Underwriter shall be required to contribute any amount in excess of the amount
by which the total price at which the Shares underwritten by it and distributed
to the public were offered to the public exceeds the amount of any damages which
such Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission or (ii) the Selling
Stockholders’ obligation to contribute any amount under this Section 10(e) is
limited in the manner and to the extent set forth in Section 10(b) and the
Selling Stockholders shall not be required to contribute any amount in excess of
the Selling Stockholder Net Proceeds. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations in this subsection (e) to
contribute are several in proportion to their respective underwriting
obligations and not joint.

 

21



--------------------------------------------------------------------------------

(f) The obligations of the Company and the Selling Stockholders under this
Section 10 shall be in addition to any liability which the Company and the
Selling Stockholders may otherwise have and shall extend, upon the same terms
and conditions, to each officer and director of each Underwriter and each
person, if any, who controls any Underwriter within the meaning of the Act and
each broker-dealer affiliate of any Underwriter; and the obligations of the
Underwriters under this Section 10 shall be in addition to any liability which
the respective Underwriters may otherwise have and shall extend, upon the same
terms and conditions, to each officer and director of the Company (including any
person who, with his or her consent, is named in the Registration Statement as
about to become a director of the Company) and to each person, if any, who
controls the Company or any Selling Stockholder within the meaning of the Act.

11. (a) If any Underwriter shall default in its obligation to purchase the
Shares that it has agreed to purchase hereunder at a Time of Delivery, you may
in your discretion arrange for you or another party or other parties to purchase
such Shares on the terms contained herein. If within thirty-six hours after such
default by any Underwriter you do not arrange for the purchase of such Shares,
then the Company and the Selling Stockholders shall be entitled to a further
period of thirty-six hours within which to procure another party or other
parties reasonably satisfactory to you to purchase such Shares on such terms. In
the event that, within the respective prescribed periods, you notify the Company
and the Selling Stockholders that you have so arranged for the purchase of such
Shares, or the Company or a Selling Stockholder notifies you that it has so
arranged for the purchase of such Shares, you or the Company or the Selling
Stockholders shall have the right to postpone such Time of Delivery for a period
of not more than seven days, in order to effect whatever changes may thereby be
made necessary in the Registration Statement or the Prospectus, or in any other
documents or arrangements, and the Company agrees to file promptly any
amendments or supplements to the Registration Statement or the Prospectus which
in your opinion may thereby be made necessary. The term “Underwriter” as used in
this Agreement shall include any person substituted under this Section with like
effect as if such person had originally been a party to this Agreement with
respect to such Shares.

(b) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by you, the Company and the Selling
Stockholders as provided in subsection (a) above, the aggregate number of such
Shares which remains unpurchased does not exceed one-eleventh of the aggregate
number of all the Shares to be purchased at such Time of Delivery, then the
Company and the Selling Stockholders shall have the right to require each
non-defaulting Underwriter to purchase the number of Shares which such
Underwriter agreed to purchase hereunder at such Time of Delivery and, in
addition, to require each non-defaulting Underwriter to purchase its pro rata
share (based on the number of Shares which such Underwriter agreed to purchase
hereunder) of the Shares of such defaulting Underwriter or Underwriters for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Underwriter from liability for its default.

(c) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by you, the Company and the Selling
Stockholders as provided in subsection (a) above, the aggregate number of such
Shares which remains unpurchased exceeds one-eleventh of the aggregate number of
all of the Shares to be purchased at such Time of Delivery, or if the Company
and the Selling Stockholders shall not exercise the right described in
subsection (b) above to require non-defaulting Underwriters to purchase Shares
of a defaulting Underwriter or

 

22



--------------------------------------------------------------------------------

Underwriters, then this Agreement shall thereupon terminate, without liability
on the part of any non-defaulting Underwriter, the Company or the Selling
Stockholders, except for the expenses to be borne by the Company, the Selling
Stockholders and the Underwriters as provided in Section 7 hereof and the
indemnity and contribution agreements in Section 10 hereof; but nothing herein
shall relieve a defaulting Underwriter from liability for its default.

12. The respective indemnities, rights of contribution, agreements,
representations, warranties and other statements of the Company, the Selling
Stockholders and the several Underwriters, as set forth in this Agreement or
made by or on behalf of them, respectively, pursuant to this Agreement, shall
remain in full force and effect, regardless of any investigation (or any
statement as to the results thereof) made by or on behalf of any Underwriter or
any controlling person of any Underwriter, or the Company, or any of the Selling
Stockholders, or any officer or director or controlling person of the Company,
or any controlling person of any Selling Stockholder, and shall survive delivery
of and payment for the Shares.

13. If this Agreement shall be terminated pursuant to Section 11 hereof, neither
the Company nor the Selling Stockholders shall then be under any liability to
any Underwriter except as provided in Sections 7 and 10 hereof; but, if for any
other reason any Shares are not delivered by or on behalf of the Company and the
Selling Stockholders as provided herein, the Company will reimburse the
Underwriters through you for all out-of-pocket expenses approved in writing by
you, including fees and disbursements of counsel, reasonably incurred by the
Underwriters in making preparations for the purchase, sale and delivery of the
Shares not so delivered, but the Company and the Selling Stockholders shall then
be under no further liability to any Underwriter except as provided in Sections
7 and 10 hereof.

14. In all dealings hereunder, you shall act on behalf of each of the
Underwriters, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Underwriter made or
given by you; and in all dealing with the Selling Stockholder hereunder, you and
the Company shall be entitled to act and rely upon any statement, request,
notice or agreement given by any Selling Stockholder.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Underwriters are required to
obtain, verify and record information that identifies their respective clients,
including the Company and the Selling Stockholders, which information may
include the name and address of their respective clients, as well as other
information that will allow the Underwriters to properly identify their
respective clients.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Underwriters shall be delivered or sent by mail, telex or
facsimile transmission to J.P. Morgan Securities LLC, 383 Madison Avenue, New
York, New York 10179; if to any Selling Stockholder shall be delivered to
counsel for such Selling Stockholder or sent by mail, telex or facsimile
transmission at its address set forth in Schedule IV hereto; and if to the
Company shall be delivered or sent by mail, telex or facsimile transmission to
Hilton Grand Vacations Inc., 6355 MetroWest Boulevard, Suite 180, Orlando,
Florida 32835, Attention: Charles R. Corbin, Executive Vice President, General
Counsel and Secretary; and if to any of the parties that has delivered a lock-up
letter described in Section 9(i) hereof shall be delivered or sent by mail to
the respective address provided in Schedule IV hereto or such other address as
such party provides in writing to the Company; provided, however, that any
notice to an Underwriter pursuant to Section 10(d) hereof shall be delivered or
sent by mail, telex or facsimile transmission to such Underwriter at its address
set forth in its Underwriters’ Questionnaire or telex constituting such
Questionnaire, which address will be supplied to the Company or the Selling
Stockholders by you on request; provided further that notices under Section 5(f)
hereof shall be in

 

23



--------------------------------------------------------------------------------

writing, and if to the Underwriters shall be delivered or sent by mail, telex or
facsimile transmission to you at J.P. Morgan Securities LLC, 383 Madison Avenue,
New York, New York 10179. Any such statements, requests, notices or agreements
shall take effect upon receipt thereof.

15. This Agreement shall be binding upon, and inure solely to the benefit of,
the Underwriters, the Company and the Selling Stockholders and, to the extent
provided in Sections 10 and 12 hereof, the officers and directors of the Company
and each person who controls the Company, any Selling Stockholder or any
Underwriter, and their respective heirs, executors, administrators, successors
and assigns, and no other person shall acquire or have any right under or by
virtue of this Agreement. No purchaser of any of the Shares from any Underwriter
shall be deemed a successor or assign by reason merely of such purchase.

16. Time shall be of the essence of this Agreement. As used herein, the term
“business day” shall mean any day when the Commission’s office in Washington,
D.C. is open for business.

17. The Company and the Selling Stockholders acknowledge and agree that (i) the
purchase and sale of the Shares pursuant to this Agreement is an arm’s-length
commercial transaction between the Company and the Selling Stockholders, on the
one hand, and the several Underwriters, on the other, (ii) in connection
therewith and with the process leading to such transaction each Underwriter is
acting solely as a principal and not the agent or fiduciary of the Company or
any Selling Stockholder, (iii) no Underwriter has assumed an advisory or
fiduciary responsibility in favor of the Company or any Selling Stockholder with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether such Underwriter has advised or is currently advising
the Company or any Selling Stockholder on other matters) or any other obligation
to the Company or any Selling Stockholder except the obligations expressly set
forth in this Agreement and (iv) the Company and each Selling Stockholder has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Company and each Selling Stockholder agrees that it will not
claim that the Underwriters, or any of them, has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to any Company or any
Selling Stockholder, in connection with such transaction or the process leading
thereto.

18. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between or among the Company, the Selling Stockholders and the
Underwriters, or any of them, with respect to the subject matter hereof.

19. This Agreement and any claim, controversy or dispute arising under or
related to this Agreement shall be governed by and construed in accordance with
the laws of the State of New York. The Company and each Selling Stockholder
agree that any suit or proceeding arising in respect of this Agreement or our
engagement will be tried exclusively in the U.S. District Court for the Southern
District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in The City and County of New York and
the Company and the Selling Stockholder agree to submit to the jurisdiction of,
and to venue in, such courts.

20. The Company, each Selling Stockholder and each of the Underwriters hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

21. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such counterparts shall together constitute one and the same instrument.

 

24



--------------------------------------------------------------------------------

22. Notwithstanding anything herein to the contrary, the Company and the Selling
Stockholders are authorized to disclose to any persons the U.S. federal and
state income tax treatment and tax structure of the potential transaction and
all materials of any kind (including tax opinions and other tax analyses)
provided to the Company and the Selling Stockholders relating to that treatment
and structure, without the Underwriters imposing any limitation of any kind.
However, any information relating to the tax treatment and tax structure shall
remain confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax structure” is limited to any facts that may be relevant to that treatment.

23. Without limiting the applicability of Section 2 hereof or any other
provision of this Agreement, with respect to any Underwriter who is affiliated
with any person or entity engaged to act as an investment adviser on behalf of a
client who has a direct or indirect interest in the Shares being sold by any
Selling Stockholder, the Shares being sold to such Underwriter shall not include
any Stock attributable to such client (with any such Shares instead being
allocated and sold to the other Underwriters) and, accordingly, the fees or
other amounts received by such Underwriter in connection with the transactions
contemplated hereby shall not include any fees or other amounts attributable to
such client.

[Remainder of Page Intentionally Left Blank]

 

25



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us five counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Underwriters, this letter and such acceptance hereof shall
constitute a binding agreement among each of the Underwriters, the Company and
each of the Selling Stockholders. It is understood that your acceptance of this
letter on behalf of each of the Underwriters is pursuant to the authority set
forth in a form of Agreement among Underwriters, the form of which shall be
submitted to the Company and the Selling Stockholders for examination, upon
request, but without warranty on your part as to the authority of the signers
thereof.

 

Very truly yours, HILTON GRAND VACATIONS INC. By:  

/s/ Mark Wang

  Name:   Mark D. Wang   Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

HLT HOLDCO III LLC By:  

/s/ William Stein

  Name:   William Stein   Title:   Vice President, Treasurer and Senior Managing
Director HLT BREP VI.TE.2 HOLDCO LLC By:  

/s/ William Stein

  Name:   William Stein   Title:   Vice President, Treasurer and Senior Managing
Director HLT A23 HOLDCO LLC By:  

/s/ William Stein

  Name:   William Stein   Title:   Vice President, Treasurer and Senior Managing
Director HLT BREH VI HOLDCO LLC By:  

/s/ William Stein

  Name:   William Stein   Title:   Vice President, Treasurer and Senior Managing
Director HLT BREH INTL II HOLDCO LLC By:  

/s/ William Stein

  Name:   William Stein   Title:   Vice President, Treasurer and Senior Managing
Director HLT A23 BREH VI HOLDCO LLC By:  

/s/ William Stein

  Name:   William Stein   Title:   Vice President, Treasurer and Senior Managing
Director

Accepted as of the date hereof

 

J.P. MORGAN SECURITIES LLC By:  

/s/ Eddy Allegaert

  Name:   Eddy Allegaert   Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

 

    

Total Number

of Shares

 

Selling Stockholders

   to be Sold  

HLT Holdco III LLC

     8,472,479  

HLT BREP VI.TE.2 Holdco LLC

     848,802  

HLT A23 Holdco LLC

     292,021  

HLT BREH VI Holdco LLC

     29,900  

HLT BREH Intl II Holdco LLC

     5,039  

HLT A23 BREH VI Holdco LLC

     1,759  

Total

     9,650,000  



--------------------------------------------------------------------------------

SCHEDULE II

 

Underwriter

   Total Number
of Shares to be
Purchased  

J.P. Morgan Securities LLC

     9,650,000  

Total

     9,650,000  



--------------------------------------------------------------------------------

SCHEDULE III

 

(a) Issuer Free Writing Prospectuses not included in the Pricing Disclosure
Package

None.

 

(b) Information other than the Pricing Prospectus that comprise the Pricing
Disclosure Package

The price per share paid by each applicable investor.

The number of Shares purchased by the Underwriters from the Selling Stockholders
is 9,650,000.

 

(c) Additional documents incorporated by reference

None.



--------------------------------------------------------------------------------

SCHEDULE IV

 

Name of Signatory

  

Address

HLT Holdco III LLC

   c/o The Blackstone Group L.P., 345 Park Avenue, New York, New York 10154

HLT BREP VI.TE.2 Holdco LLC

   c/o The Blackstone Group L.P., 345 Park Avenue, New York, New York 10154

HLT A23 Holdco LLC

   c/o The Blackstone Group L.P., 345 Park Avenue, New York, New York 10154

HLT BREH VI Holdco LLC

   c/o The Blackstone Group L.P., 345 Park Avenue, New York, New York 10154

HLT BREH Intl II Holdco LLC

   c/o The Blackstone Group L.P., 345 Park Avenue, New York, New York 10154

HLT A23 BREH VI Holdco LLC

   c/o The Blackstone Group L.P., 345 Park Avenue, New York, New York 10154

Mark D. Wang

   c/o Hilton Grand Vacations Inc., 6355 MetroWest Boulevard, Suite 180, Orlando
Florida 32835

James E. Mikolaichik

   c/o Hilton Grand Vacations Inc., 6355 MetroWest Boulevard, Suite 180, Orlando
Florida 32835

Stan R. Soroka

   c/o Hilton Grand Vacations Inc., 6355 MetroWest Boulevard, Suite 180, Orlando
Florida 32835

Barbara L. Hollkamp

   c/o Hilton Grand Vacations Inc., 6355 MetroWest Boulevard, Suite 180, Orlando
Florida 32835

Kenneth A. Caplan

   c/o Hilton Grand Vacations Inc., 6355 MetroWest Boulevard, Suite 180, Orlando
Florida 32835



--------------------------------------------------------------------------------

ANNEX I

[FORM OF LOCK-UP AGREEMENT]

Hilton Grand Vacations Inc.

Lock-Up Agreement

            , 2017

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

  Re: Hilton Grand Vacations Inc. - Lock-Up Agreement

Ladies and Gentlemen:

The undersigned understands that you, as representatives (the
“Representatives”), propose to enter into an underwriting agreement (the
“Underwriting Agreement”) on behalf of the several Underwriters named in
Schedule II to such agreement (collectively, the “Underwriters”), with Hilton
Grand Vacations Inc., a Delaware corporation (the “Company”), and the selling
stockholders named in Schedule I to such agreement, providing for a public
offering (the “Offering”) of shares of Common Stock, par value $0.01 (the
“Stock”), of the Company (the “Shares”) pursuant to the Registration Statement
on Form S-1 (File No. 333-218237) filed with the Securities and Exchange
Commission (the “SEC”). To the extent there are no additional Underwriters
listed on Schedule II to the Underwriting Agreement other than you, the term
Representatives as used herein shall mean you, as Underwriters, and the terms
Representatives and Underwriters shall mean either the singular or plural as the
context requires.

In consideration of the agreement by the Underwriters to offer and sell the
Shares, and of other good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the undersigned agrees that, during the period
specified in the following paragraph (the “Lock-Up Period”), the undersigned
will not offer, sell, contract to sell, pledge, grant any option to purchase,
make any short sale or otherwise dispose of any shares of Stock of the Company,
or any options or warrants to purchase any shares of Stock of the Company, or
any securities convertible into, exchangeable for or that represent the right to
receive shares of Stock of the Company, whether now owned or hereinafter
acquired, owned directly by the undersigned (including holding as a custodian)
or with respect to which the undersigned has beneficial ownership within the
rules and regulations of the SEC (collectively the “Undersigned’s Shares”). The
foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Shares even if such Shares would be disposed of by someone
other than the undersigned.

 

A-1



--------------------------------------------------------------------------------

Such prohibited hedging or other transactions would include, without limitation,
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned’s
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from such Shares.

The Lock-Up Period will commence on the date of this Lock-Up Agreement and
continue for 30 days after the date set forth on the final prospectus used to
sell the Shares (the “Public Offering Date”) pursuant to the Underwriting
Agreement.

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) by will or intestacy, (ii) as a bona fide gift or gifts, including to
charitable organizations, (iii) to any trust, partnership, limited liability
company or other entity that controls or is controlled by or is under common
control with, or for the direct or indirect benefit of, the undersigned or the
immediate family of the undersigned (for purposes of this Lock-Up Agreement,
“immediate family” shall mean any relationship by blood, current or former
marriage or adoption, not more remote than first cousin), (iv) to any immediate
family member or other dependent, (v) as a distribution to limited partners,
members or stockholders of the undersigned, (vi) to the undersigned’s affiliates
or to any investment fund or other entity controlled or managed by the
undersigned, (vii) to a nominee or custodian of a person or entity to whom a
disposition or transfer would be permissible under clauses (i) through (vi)
above, (viii) pursuant to an order of a court or regulatory agency, (ix) from an
executive officer to the Company or its parent entities upon death, disability
or termination of employment, in each case, of such executive officer,
(x) pursuant to the “cashless” exercise of options granted pursuant to any
equity incentive plan of the Company outstanding on the date of the Underwriting
Agreement and disclosed in the Registration Statement and the Prospectus (each,
an “Incentive Plan”) or in respect of tax withholding payments due upon the
exercise of options of the vesting of restricted stock or restricted stock unit
awards pursuant to any Incentive Plan, provided that any filings required to be
made with the Securities and Exchange Commission regarding such transactions
will state that such transactions are net share settled transactions; (xi) in
connection with transactions by any person other than the Company relating to
Shares acquired in open market transactions after the completion of the Offering
provided that in the case of this clause (xi) no public reports or filings
(including filings under Section 16(a) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) reporting a reduction in beneficial ownership
of Stock shall be required or shall be voluntarily made during the Lock-Up
Period or any extension thereof and/or (xii) with the prior written consent of
the Representatives; provided that:

 

  (1) in the case of each transfer or distribution pursuant to clauses
(ii) through (vii) and (ix) above, (a) each donee, trustee, distributee or
transferee, as the case may be, agrees to be bound in writing by the
restrictions set forth herein; and (b) any such transfer or distribution shall
not involve a disposition for value, other than with respect to any such
transfer or distribution for which the transferor or distributor receives
(x) equity interests of such transferee or (y) such transferee’s interests in
the transferor; and

 

  (2)

in the case of each transfer or distribution pursuant to clauses (ii) through
(vii), if any public reports or filings (including filings under Section 16(a)
of the Exchange Act) reporting a reduction in beneficial ownership of Stock

 

A-2



--------------------------------------------------------------------------------

  shall be required or shall be voluntarily made during the Lock-Up Period or
any extension thereof, the undersigned shall provide the Representatives prior
written notice informing it of such report or filing.

Notwithstanding the foregoing, clauses (1)(a) and (2)(b) above shall not apply
with respect to any transfer of shares of Stock to charitable organization
transferees or recipients (including any direct or indirect member or partner of
the undersigned that receives such shares of Stock pursuant to a distribution
in-kind to such member or partner and is subject to restrictions requiring such
shares of Stock to be transferred only to charitable organizations pursuant to
clause (ii) above) in an aggregate amount, together with any such transfers
pursuant to any substantially similar lock-up agreement with the
Representatives, not to exceed 2.5 million shares of Stock.

In addition, notwithstanding the foregoing, if the undersigned is a corporation,
the corporation may transfer the capital stock of the Company to any wholly
owned subsidiary of such corporation; provided, however, that in any such case,
it shall be a condition to the transfer that the transferee execute an agreement
stating that the transferee is receiving and holding such capital stock subject
to the provisions of this Lock-Up Agreement and there shall be no further
transfer of such capital stock except in accordance with this Lock-Up Agreement,
and provided further that any such transfer shall not involve a disposition for
value. The undersigned now has, and, except as contemplated by clauses
(i) through (xii) above, for the duration of this Lock-Up Agreement will have,
good and marketable title to the Undersigned’s Shares, free and clear of all
liens, encumbrances, and claims whatsoever. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the Undersigned’s Shares except in
compliance with the foregoing restrictions.

The restrictions described in this Lock-Up Agreement shall not apply to (i) the
sale of the Undersigned’s Shares pursuant to the Underwriting Agreement;
(ii) any sales made pursuant to a trading plan adopted pursuant to Rule 10b5-1
of the Exchange Act prior to the date of this Lock-Up Agreement, provided that
any filing under Section 16(a) of the Exchange Act that is made in connection
with any such sales during the Lock-Up Period shall state that such sales have
been executed under a trading plan pursuant to Rule 10b5-1 under the Exchange
Act, and shall also state the date such trading plan was adopted; (iii) the
establishment of a trading plan adopted pursuant to Rule 10b5-1 under the
Exchange Act on or after the date of this Lock-Up Agreement, provided that no
transfers occur under such plan during the Lock-Up Period and no public
announcement or filing shall be required or voluntarily made by any person in
connection therewith other than general disclosure in Company periodic reports
to the effect that Company directors and officers may enter into such trading
plans from time to time; and/or [(iv) the pledge, hypothecation or other
granting of a security interest in Stock to one or more banks or financial
institutions as collateral or security for any loan, advance or extension of
credit and any transfer upon foreclosure upon such shares or thereafter,
provided that the undersigned or the Company, as the case may be, shall provide
the Representatives prior written notice informing it of any public filing,
report or announcement made by or on behalf of the Company or the undersigned
with respect thereto]1.

 

1  To be included in the Blackstone lock-up only.

 

A-3



--------------------------------------------------------------------------------

The undersigned understands that, if (i) the Underwriting Agreement (other than
the provisions which survive termination under the terms thereof) shall
terminate or be terminated prior to payment for the delivery of the Stock to be
sold thereunder, (ii) the Registration Statement is withdrawn by the Company,
(iii) the Company notifies the Representatives that it does not intend to
proceed with the Offering, or (iv) the underwriting agreement for the Offering
is not executed by July 31, 2017, the undersigned shall be released from all
obligations under this Lock-Up Agreement and this Lock-Up Agreement shall be of
no further effect. The undersigned understands that the Company and the
Underwriters are relying upon this Lock-Up Agreement in proceeding toward
consummation of the Offering. The undersigned further understands that this
Lock-Up Agreement shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.

[Remainder of Page Intentionally Blank]

 

A-4



--------------------------------------------------------------------------------

Very truly yours,

 

Exact Name of Stockholder, Director or Officer

 

By:   Title:  

[Signature Page to Lock-Up Agreement]

 

A-5